Case: 13-11033    Date Filed: 10/22/2013   Page: 1 of 7


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT

                        __________________________

                               No. 13-11033
                           Non-Argument Calendar
                        __________________________

                   D.C. Docket No. 1:11-cv-00115-JRH-WLB

BEATRICE CLARINDA ANDERSON BADGER,

                                                               Plaintiff-Appellant,

                                     versus

MCG HEALTH, INC.,

                                                              Defendant-Appellee.

                        __________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       __________________________
                              (October 22, 2013)

Before DUBINA, ANDERSON, and COX, Circuit Judges.

PER CURIAM:


      Beatrice Clarinda Anderson Badger, proceeding pro se, challenges on appeal

the district court’s order granting summary judgment in favor of MCG Health, Inc.
             Case: 13-11033    Date Filed: 10/22/2013   Page: 2 of 7


(“MCG Health”) on her Family Medical Leave Act (“FMLA”) retaliation claim.

Badger’s employment with MCG Health was terminated after she returned to work

from FMLA leave.      On appeal, Badger contends that she needed additional

discovery and that the district court incorrectly granted MCG Health’s motion for

summary judgment. Because Badger did not make her discovery argument before

the district court and did not meet her evidentiary burden in response to MCG

Health’s summary judgment motion, we affirm.

                        I. Facts and Procedural History

      MCG Health employed Badger as a nurse manager. Badger requested and

was approved for approximately one month of FMLA leave. Based on evidence in

the record, while Badger was out on leave, her supervisor discovered that Badger

had failed to: create files for important documents, maintain a competency manual

required for accreditation, appropriately discipline employees, minimize employee

overtime, and maintain employee FMLA paperwork, among other problems. So,

when Badger returned to work, MCG Health terminated her employment.

      Badger, proceeding pro se, filed this lawsuit alleging she was terminated in

retaliation for taking FMLA leave. After discovery—during which Badger never

filed a motion to compel—MCG Health moved for summary judgment, contending

that it terminated Badger for legitimate, non-retaliatory reasons. Because Badger


                                        2
              Case: 13-11033     Date Filed: 10/22/2013    Page: 3 of 7


failed to present evidence that the proffered reasons were pretextual, the district

court granted MCG Health’s summary judgment motion. Badger appeals.

                                II. Issues on Appeal

      Badger contends (1) that she needs additional discovery and (2) that the

district court erred by granting summary judgment on her FMLA retaliation claim.

                                   III. Discussion

      We hold Badger’s pro se pleadings “to a less stringent standard than

pleadings drafted by attorneys” and liberally construe her arguments. Boxer X v.

Harris, 437 F.3d 1107, 1110 (11th Cir. 2006) (internal citations omitted).

A. Badger failed to preserve the argument that she needs additional discovery.

      Badger contends she “was not [allowed] to plead her case before the Court.”

(Appellant’s Br. at 2.) Badger then makes various discovery requests. (Id. at 2–5.)

Badger’s main contention appears to be that she needed additional discovery to

respond to MCG Health’s summary judgment motion. MCG Health responds that

Badger did not preserve this issue because she raises it for the first time on appeal.

      As previously stated, we construe pro se pleadings liberally. Boxer X, 437
F.3d at 1110. However, even applying a liberal construction, issues not presented

to the district court are waived on appeal. Access Now, Inc. v. Sw. Airlines Co.,

385 F.3d 1324, 1331 (11th Cir. 2004); see also Tannenbaum v. United States, 148


                                          3
              Case: 13-11033     Date Filed: 10/22/2013    Page: 4 of 7
F.3d 1262, 1263 (11th Cir. 1998) (holding that while pro se complaints are

liberally construed, issues not raised in the district court are deemed waived).

Badger does not contend that she presented this argument to the district court.

After careful review, we find no such argument in the record.

      Accordingly, Badger waived this argument because she did not argue before

the district court that she needed additional discovery.

B. The district court correctly granted MCG Health’s summary judgment
motion because Badger failed to provide evidence that MCG Health’s non-
retaliatory reasons for her termination were pretextual.

      Badger contends that we should “review the information submitted to the

Court and to consider if the Appellant has the right to proceed with her

Complaint.” (Appellant’s Br. at 1.) We construe this as a challenge to the district

court’s summary judgment order. Badger contends that summary judgment was

inappropriate because the non-retaliatory reasons for her termination were not her

fault, but rather resulted from systemic failures at MCG Health or a lack of proper

resources. MCG Health responds that it presented evidence of legitimate, non-

retaliatory reasons for Badger’s termination. Furthermore, MCG Health contends

these reasons were not pretextual and that Badger does not challenge their efficacy.

      We review a district court’s grant or denial of summary judgment de novo

viewing all evidence in the light most favorable to the non-moving party. Dolphin


                                          4
               Case: 13-11033     Date Filed: 10/22/2013    Page: 5 of 7


LLC v. WCI Communities, Inc., 715 F.3d 1243, 1247 (11th Cir. 2013). The

moving party bears the burden of establishing the absence of a genuine issue of

material fact and that it is entitled to judgment as a matter of law. Id. The non-

moving party bears the burden of presenting evidence on each essential element of

its claim, such that a reasonable jury could rule in its favor. Id.

      “To prove FMLA retaliation, [Badger] must show that [her] employer

intentionally discriminated against [her] for exercising an FMLA right.” Martin v.

Brevard Cnty. Pub. Sch., 543 F.3d 1261, 1267 (11th Cir. 2008). When—as in this

case—there is no “direct evidence of retaliatory intent, we apply the burden-

shifting framework established in McDonnell Douglas Corp. v Green, 411 U.S.
792, 93 S. Ct. 181, 36 L. Ed. 2d 668 (1973).” Id. at 1268. Under this framework,

first, the employee bears the burden of establishing a valid case of retaliation. Id.

Second, the burden shifts to the employer to “articulate a legitimate reason” for

termination. Id. (internal citations omitted). Third, the burden shifts back to the

employee to show that the employer’s reasons are pretextual. Id. To meet this

burden, the employee must show that the reasons given were not the real reasons

for termination. Id.

      In this case, MCG Health provided multiple non-retaliatory reasons for

Badger’s termination. MCG Health contends it terminated Badger because she


                                           5
              Case: 13-11033    Date Filed: 10/22/2013    Page: 6 of 7


failed to create and maintain adequate files regarding her subordinates, failed to

properly enforce MCG Health’s attendance policy, failed to control the amount of

overtime used by her units, and failed to submit FMLA paperwork for

subordinates, among other failures.

      Because MCG Health offered non-retaliatory reasons for Badger’s

termination, the burden shifted to Badger to show that these reasons were

pretextual—that they were not the real reason for her termination. Instead of

meeting this burden, Badger admits most of these failures and blames them on a

variety of systemic and resource issues beyond her control. Even taking Badger’s

assertions as true, these allegations fail to demonstrate that MCG Health’s reasons

were pretextual. We do not sit as a “super-personnel department” determining the

wisdom of an employer’s business decisions.              Alvarez v. Royal Atlantic

Developers, Inc., 610 F.3d 1253, 1266 (11th Cir. 2010); see also Nix v. WLCY

Radio/Rahall Commc’ns, 738 F.2d 1181, 1187 (11th Cir. 1984) (“The employer

may fire an employee for a good reason, a bad reason, a reason based on erroneous

facts, or for no reason at all, as long as its action is not for a discriminatory

reason.”). Based on Badger’s allegations, arguably her termination may not have

been deserved. But, Badger presents no evidence that the reasons MCG Health

offered for terminating her were pretextual.


                                         6
             Case: 13-11033    Date Filed: 10/22/2013   Page: 7 of 7


      Accordingly, the district court properly granted MCG Health’s motion for

summary judgment.

                                IV. Conclusion

      Badger waived the argument that she needed additional discovery by failing

to make this argument before the district court. Badger also failed to show that

MCG Health’s non-retaliatory reasons for her termination were pretextual. Thus,

the district court properly granted MCG Health’s summary judgment motion and

we affirm.

      AFFIRMED.




                                       7